Citation Nr: 0022463	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-31 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for carpal tunnel syndrome (CTS) of the left arm (major).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
January 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  

In July 1998 the Board remanded the issues of entitlement to 
service connection for bilateral lower extremity impairment 
and bladder, bowel and sexual dysfunction, claimed as 
secondary to a service-connected disc impairment of the 
cervical spine, and entitlement to an increased evaluation 
for CTS of the left arm for further development.  

In May 2000 the RO recharacterized the issue of entitlement 
to service connection for bilateral lower extremity 
impairment and bladder, bowel and sexual dysfunction, claimed 
as secondary to a service-connected disc impairment of the 
cervical spine, as service connection for cervical myelopathy 
with hyperreflexia and clonus of the lower extremities.  

The RO granted service connection for cervical myelopathy 
with the assignment of a 60 percent evaluation.  Thus, the 
benefit sought on appeal, entitlement to service connection, 
was granted, and it is therefore no longer before the Board.  
In addition, there is no documentation on file that the 
veteran has submitted a notice of disagreement with respect 
to the RO's evaluation of the service-connected cervical 
myelopathy.  38 C.F.R. § 20.201.  

Thus, the veteran is currently service connected for 
paralysis of the right upper extremity (minor) (60 percent); 
cervical myelopathy with hyperreflexia and clonus of both 
lower extremities (60 percent); post-traumatic stress 
disorder (PTSD) (50 percent); a cervical disc impairment (10 
percent); tinnitus (10 percent); right Horner's syndrome (10 
percent); CTS of the left (major) wrist (10 percent), and 
right ear hearing loss (noncompensable), for a combined 
rating of 100 percent (bilateral factor considered).  See 
38 C.F.R. § 4.25.  





REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In its May 2000 rating decision, the RO, in pertinent part, 
continued the 10 percent evaluation for CTS of the left arm.  
In June 2000 the veteran's representative wrote that the 
veteran was concerned with the input of the May 2000 award.  
Additionally, the Board notes the representative advised that 
the veteran was concerned because he was of the view that no 
issues were pending.  In other words, it appears that the 
veteran may in fact consider his multiple claims to have been 
resolved with the grant of benefits resulting in a total 
evaluation, and by implication he no longer considers his 
claim for increased evaluation for CTS as pending.

In August 2000 the veteran's representative requested that 
the Board remand the case for two reasons: to clarify whether 
the veteran was being paid the benefit as established in the 
May 2000 rating decision, and to determine whether the 
veteran wished to withdraw or continue his appeal for an 
increased rating for CTS.  

In this regard, the representative indicated that he was 
satisfied with the May 2000 rating decision and opined that 
continuing the appeal would result in no apparent benefit to 
the veteran.  
The representative also indicated that the veteran was 
satisfied with the May 2000 rating decision, noting that his 
only concern was that the award had been input and that he 
was being paid the benefit he had been awarded.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a Notice of Disagreement or Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204 (1999) 
(emphasis added).  

In this case, the record indicates that the veteran may no 
longer be interested in pursuing his appeal; however, the 
record does not contain written documentation that the 
veteran has withdrawn his appeal or that he has provided 
express written consent for his representative to withdraw 
the appeal.  

In light of the above, this case is remanded for the 
following:  

1.  The RO should verify whether the 
veteran is currently being paid the 
benefit established by the RO's May 2000 
rating decision.  The RO should provide 
the veteran with written notice of its 
findings.  

2.  The RO should ask the veteran whether 
he wants to continue his appeal of the 
issue of entitlement to an initial 
evaluation in excess of 10 percent for 
CTS of the left arm.  

If the veteran indicates that he wants to 
continue his appeal, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
containing any applicable laws and 
regulations not previously furnished, and 
the veteran should be given the 
opportunity to respond thereto.  

If the veteran no longer intends to 
pursue the issue on appeal, the RO should 
request him to withdraw his appeal 
pursuant to 38 C.F.R. § 20.204 (1999).  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


